Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION   (Example SN: 11/764013)
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-14, drawn to method for detecting seismic signals and an electromagnetic crosstalk signal.
Claims 15-30 and 37, drawn to a seismic data collection apparatus.
Claims 31-36, drawn to a sensor comprising: one or more antennas configured to detect electromagnetic signals.
Claims 38-46, drawn to a non-transitory computer accessible storage medium to perform operations comprising: accessing first data from recorded seismic survey data.
The inventions are distinct, each from the other because of the following reasons:	
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct from each other if they are shown to be separately usable.  In the instant case, invention has 
Inventions I and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct from each other if they are shown to be separately usable.  In the instant case, invention has separate utility such as the method of group I does not require one or more antennas configured to detect electromagnetic signals; and a digitizing circuit coupled to the one or more antennas and configured to digitize the electromagnetic signals at a sample rate that matches a sample rate of one or more seismic sensors configured to detect seismic signals in a marine seismic survey of group III and the sensor of group III does not require storing, by a computer system, first data representing the seismic signals and second data representing the electromagnetic crosstalk signal of group I. See MPEP § 806.05(d).

Inventions II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct from each other if they are shown to be separately usable.  In the instant case, invention has separate utility such as the seismic data collection apparatus of group II does not require one or more antennas configured to detect electromagnetic signals; and a digitizing circuit coupled to the one or more antennas and configured to digitize the electromagnetic signals at a sample rate that matches a sample rate of one or more seismic sensors configured to detect seismic signals in a marine seismic survey of group III and the sensor of group III does not require the one or more 
Inventions II and IV are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct from each other if they are shown to be separately usable.  In the instant case, invention has separate utility such as the seismic data collection apparatus of group II does not require modifying the first data based on the second data to reduce an amount of electromagnetic crosstalk noise of group IV and the non-transitory computer accessible storage medium of group IV does not require the one or more first sensors are susceptible to electromagnetic crosstalk noise; and one or more second sensors configured to output data representing the electromagnetic crosstalk noise of group II. See MPEP § 806.05(d).
Inventions III and IV are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct from each other if they are shown to be separately usable.  In the instant case, invention has separate utility such as the sensor of group III does not require modifying the first data based on the second data to reduce an amount of electromagnetic crosstalk noise of group IV and the non-transitory computer accessible storage medium of 
The examiner has required restriction between subcombinations usable together where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Since the restriction requirement is complex and based on examiner's pastexperience, election is not normally made by a telephone call, this written restriction is proper based on current Office practice outlined in the MPEP. 

(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(c) the inventions require a different field of search (for example, searchingdifferent classes/subclasses or electronic resources, or employing differentsearch queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention; 
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete mustinclude (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 
If claims are added after the election, applicant must indicate which of theseclaims are readable upon the elected invention. 
Should applicant traverse on the ground that the inventions are not patentablydistinct, applicant should submit evidence or identify such evidence now of recordshowing the inventions to be obvious variants or clearly admit on the record that this isthe case. In either instance, if the examiner finds one of the inventions unpatentableover the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.103(a) of the other invention. 
Applicant is reminded that upon the cancellation of claims to a non-electedinvention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if oneor more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied bya request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). 
 
In the event of rejoinder, the requirement for restriction between the productclaims and the rejoined process claims will be withdrawn, and the rejoined processclaims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, tobe allowable, the rejoined claims must meet all criteria for patentability including therequirements of 35 U.S.C. 101,102, 103 and 112. Until all claims to the elected productare found allowable, an otherwise proper restriction requirement between productclaims and process claims may be maintained. Withdrawn process claims that are notcommensurate in scope with an allowable product claim will not be rejoined. See MPEP§ 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with theabove policy, applicant is advised that the process claims should be amended duringprosecution to require the limitations of the product claims. Failure to do so may resultin a loss of the right to rejoinder. Further, note that the prohibition against doublepatenting rejections of 35 U.S.C. 121 does not apply where the restriction requirementis withdrawn by the examiner before the patent issues. See MPEP § 804.01. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.